PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
D’Agnolo, et al.
Application No. 16/674,166
Filed:    November 5, 2019
Attorney Docket No. 5500-29
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(f)
:




This is a decision on the “Petition to Accept an Unintentionally Delayed Priority Claim”, filed on January 16, 2022, that is being treated as a petition under 37 CFR 1.55(f) to accept a certified copy of a foreign application.

The petition is GRANTED.

A review of the application file record reveals that on November 5, 2019, applicant filed an Application Data Sheet (ADS) setting forth a foreign priority claim to Italian application 102018000010209, filed on November 9, 2019. Such is memorialized on the Filing Receipt mailed on November 25, 2019. On December 2, 2019, applicant electronically filed a communication, titled “Certified Copy of Priority Document” and a copy of Italian application 102018000010209. On November 8, 2021, applicant filed a certified copy of Italian application 102018000010209. On January 21, 2022, a “Notice Regarding Foreign Priority” was mailed setting period for reply of two months from its date of mailing. Extensions of time under 37 CFR 1.136(a) for an additional two months were given. The “Notice Regarding Foreign Priority” informed applicant that the certified copy of the foreign application was untimely and informed that a petition under 37 CFR 1.55(f) is necessary in order for the certified copy of the foreign application to be accepted and the priority claim to the foreign application perfected. The instant petition was filed on January 21, 2022, responsively. Applicant states:

[a]pplicant respectfully requests acceptance of an unintentionally delayed priority claim under 35 USC §119. The entire delay between the date the priority claim was due and the date the priority claim was filed was unintentional.

The foreign application to which priority is claimed is identified in the application data sheet (ADS) submitted to the U.S. Patent Office on November 5, 2019.

A certified copy of the foreign application was previously submitted to the U.S. Patent Office. An interim copy of the foreign application was submitted on December 2, 2019, and a certified physical copy of the foreign application was submitted on November 8, 2021.

The petition fee is submitted as set forth in 37 CFR §1.17(m). Applicant respectfully requests a refund of the petition fee if the interim copy submitted December 2, 2019, is acceptable under 37 CFR §1.55 (j).

Petition, filed January 16, 2022, p.1.

The petition under 37 CFR 1.55(e) is not necessary because the claim for priority to the Italian application was filed within four months from the filing date of the application or sixteen months from the filing date of the prior-filed foreign application and was presented in an ADS. It is noted, however, that the certified copy of the Italian application was not filed within the period allowed by 37 CFR 1.55(f)(1)1 and the exceptions under 37 CFR 1.55(h), (i), or (j) are not applicable.2 The appropriate petition is filed under 37 CFR 1.55(f), accordingly.

It is noted that 37 CFR 1.55(f)(3) provides that:

(3) If a certified copy of the foreign application is not filed within the time period specified paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The certified copy of the Italian application was received on November 8, 2021. The record and petition demonstrate that applicant believed that the filing of the copy of the Italian application on November 9, 2019, met the exception under 37 CFR 1.55(j) and was not aware of the failure to perfect the foreign priority claim until the “Notice Regarding Foreign Priority” was mailed on January 21, 2022.3 The petition fee under 37 CFR 1.17(g) was received on January 26, 2022. The petition was accompanied by a “Request to Retrieve Electronic Priority Applications”, a showing of good and sufficient cause for the delay, and the petition fee set forth in 37 CFR 1.17(g).4  The petition is granted accordingly.

Questions regarding this decision may be directed to the undersigned at (571) 272-3222.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
    

    
        1 (f) Time for filing certified copy of foreign application— 
        (1) Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.
        
        2 It is noted that applicant intimates that the filing of the copy of the Italian application on December 2, 2019, satisfied the exception under 37 CFR 1.55(j). The Office disagrees with aforementioned intimation as the copy of the Italian application filed on December 2, 2019, is not clearly labeled as “Interim Copy” and was accompanied by a separate cover sheet identifying the foreign application by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, and stating that the copy filed in the Office is a true copy of the original application as filed in the foreign country (or intellectual property authority), as is required by 37 CFR 1.55(j).
        3 Applicant must immediately inform the Office if such is not an accurate synopsis of cause of the delayed filing of certified copy of the foreign application. 
        
        4 It is noted that applicant paid a petition fee under 37 CFR 1.17(m) of $2,100.00; however, the fee for the petition under 37 CFR 1.55(f) is $220.00. See 37 CFR 1.17(g). The amount of $1,880.00 will be refunded, in due course.